Citation Nr: 1639089	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-31 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a mental health condition, not otherwise specified, to include anxiety, adjustment disorder, and a depressive disorder. 

2.  Entitlement to an evaluation in excess of 30 percent prior to April 18, 2013, an evaluation in excess of 50 percent from April 18, 2013 to February 19, 2015, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for atherosclerosis, to include as due to in-service herbicide exposure.

4.  Entitlement to service connection for residuals of stroke, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for renal insufficiency, to include as secondary to a service-connected disability. 

6.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to February 20, 2015.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2013, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

The claim for a TDIU is reasonably raised in the context of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also VAOPGCPREC 6-96.  

The Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issues of entitlement to service connection for residuals of stroke, renal insufficiency, atherosclerosis, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the October 2013 Board hearing, the Veteran withdrew his appeal pertaining to the claims of entitlement to service connection for a mental health condition and entitlement to service connection for depressive disorder.

2.  Throughout the appellate period, the Veteran's PTSD has manifested by occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood without total occupational and social impairment.

3.  Prior to Febraury 20, 2015, the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for a mental health condition, not otherwise specified, to include anxiety, adjustment disorder, and depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an increased disability rating of 70 percent, but no higher, for PTSD have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2015).  

3.  The criteria for entitlement to a TDIU prior to February 20, 2015, have been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  At the October 2013 Board hearing, the Veteran withdrew his appeal pertaining to the claims of entitlement to service connection for a mental health condition, not otherwise specified, to include anxiety and adjustment disorder, and entitlement to service connection for depressive disorder.  Hence, there remain no allegations of error of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim for an increased evaluation for PTSD.  As the Board is granting TDIU, a discussion of the VCAA in regard to TDIU is not necessary.

The claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  In addition, the Veteran was provided with VA examinations in October 2010, June 2012, April 2013, and February 2015.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination in the instant appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In October 2013, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned clarified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c) (2).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher evaluation for PTSD is thus ready to be considered on the merits.

III.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a June 2012 rating decision, the Veteran was granted service connection for PTSD and assigned a 30 percent evaluation under Diagnostic Code 9411, effective September 2011.  38 C.F.R. § 4.130.  Subsequently, the Veteran was granted a 50 percent evaluation in the June 2013 supplemental statement of the case effective April 18, 2013.  Id.  Most recently, the Veteran was granted a 70 percent evaluation in a March 2015 rating decision effective February 20, 2015.  Id.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id.

Under these criteria, the next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that Diagnostic Code.  Id. At 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-V).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., p. 32.)).  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

In October 2010, the Veteran underwent a VA mental health examination.  The VA examiner reported a history of stroke, artery disease, and memory loss.  The Veteran was taking antidepressant medication.  He had symptoms of depression, irritability, sleep problems, stayed in bed a lot, and experienced a loss of enjoyment.  The onset of these symptoms was around 2008.  The Veteran had an eight grade education and was retired from working at a rock quarry for 40 years.  At the examination, the Veteran appeared casually dressed, restless, and his speech was spontaneous loud and clear.  He reported moderate trouble sleeping and depression.  The VA examiner diagnosed depression.  The VA examiner assigned a GAF score of 64 and referred the Veteran for a PTSD evaluation.

In June 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his PTSD.  The VA examiner diagnosed PTSD, mild neurocognitive disorder, and major depressive disorder, but indicated that it was possible to differentiate the symptoms attributable to each diagnosis.  PTSD was specifically related to the Veteran's anxiety symptoms.  Major depressive disorder and mild neurocognitive disorder were manifested by a depressed mood, mild memory loss, and impaired abstract reasoning.  The Veteran was assigned a GAF score of 60 regarding PTSD and 55 for his other disorders.  PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In August 2012, M.H., a VA nurse, wrote a letter regarding the Veteran's PTSD symptoms.  She wrote that the Veteran suffered from daily intrusive thoughts, avoided large crowds/social gatherings, frequent nightmares, and poor sleep.  The Veteran also experienced irritability with bouts of unprovoked agitation and rage.  She added that the Veteran experienced near-continuous anxiety, intermittent panic attacks, difficulty concentrating, and amotivation, inability to care for self and ongoing hopelessness.  The Veteran felt emotionally distant and cut off.  He struggled to develop and maintain interpersonal relationships, which left him severely socially isolated.  The Veteran's wife was his primary care-giver.  She ensured that his basic needs were met, including bathing regularly, cleaning, taking medication, cooking, and financial management.
In April 2013, the Veteran underwent another VA examination to determine the severity of his PTSD.  The VA examiner diagnosed PTSD, mild neurocognitive disorder, and severe major depressive disorder without psychosis.  The VA examiner assigned a GAF score of 57 for PTSD and 45 for the Veteran's other diagnoses.  The VA examiner determined that it was possible to differentiate the symptoms attributable to each diagnosis.  PTSD was manifested by anxiety, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relations.  The VA examiner also determined that it was possible to differentiate the occupational and social impairment caused by each mental disorder.  PTSD was characterized by reduced reliability and productivity.  The other diagnoses were manifested by occupational and social impairment with deficiencies in most areas, including school, family relations, judgement, thinking or mood.  

On February 20, 2015, the Veteran underwent his most recent VA mental health examination.  The VA examiner diagnosed PTSD with depressed mood and mild neurocognitive disorder.  The VA examiner indicated that it was not possible to differentiate the symptoms attributable to each diagnosis.  He commented that the disorders often intertwine and overlap.  The Veteran was accompanied to the examination by his wife.  The Veteran's wife commented that the Veteran had nightmares almost every night with thrashing, moods, and a short temper once per week.  The Veteran did not like to be around a lot of people.  The Veteran was not like that before the war.  He watched television and slept a lot.  The Veteran's wife commented that the Veteran's PTSD was about the same as it was at the time of his April 2013.  The Veteran described strong avoidance behaviors, heightened startle, vigilance, and irritability.  The Veteran's wife indicated that the Veteran had moderate recall problems.  The VA examiner indicated that Veteran's symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and impairment of short and long term memory characterized by retaining only highly learned material while forgetting complete tasks.  The VA examiner concluded that the Veteran's PTSD and mild neurocognitive disorder rendered him very unlikely to successfully handle new or complex social, recreational or vocational situations.   His psychological tolerance for novelty, complexity, the unexpected, and the unfamiliar was likely very low. He was quite dependent upon his familiar routine, and his reclusiveness at times to the extent of isolation from others outside his home.  The Veteran had occupational and social impairment with reduced reliability and productivity.

The Board finds that the weight of the evidence demonstrates that the Veteran's symptoms attributed to service-connected and nonservice-connected psychiatric disabilities cannot be differentiated.  In so finding, the Board notes that the VA examiner who prepared June 2012 and April 2013 found that the symptoms could be differentiated.  However, the VA examiner who prepared the October 2010 and February 2015 VA examination reports ultimately found that the Veteran's symptoms could not be differentiated.  Additionally, M.H., who provided VA treatment to the Veteran, attributed his symptoms to his PTSD.  The Board is not confident that the Veteran's mental health symptomatology can be distinguished with any degree of certainty between his service-connected and nonservice-connected mental health disability.  Therefore, in giving the Veteran the benefit of the doubt, the symptomatology attributed to the Veteran's mental health diagnoses must be attributed to PTSD.  See Mittledier v. West, 11 Vet. App. 181, 182 (1998).

As a result, the Board finds that the weight of the evidence supports a 70 percent evaluation for the entire appeal period.  In August 2012, M.H., a VA nurse, wrote that the Veteran was socially isolated and that he depended upon his wife to ensure basic hygiene and other basic activities were completed.  Notably, the April 2013 VA examiner concluded that the Veteran's diagnoses caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The February 2015 VA examiner indicated that the Veteran's PTSD rendered him unable to handle new or complex social, recreational, or vocational situations.  The VA examiner indicated that he was dependent upon his familiar routine, and at times, isolated himself from others outside of his home.  Based on the aforementioned evidence, the Board finds that during the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas - the criteria for the higher 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

However, while the Veteran does not like being around others and is social isolated, the evidence does not show total social impairment as contemplated by a 100 percent scheduler evaluation.  In this regard, the Veteran has been able to maintain a meaningful relationship with his wife for the entire appeal period.  Additionally, even considering the totality of the Veteran's symptomatology, the VA examiners have not found that the Veteran's mental health diagnoses render total occupational and social impairment.  This evidence does not demonstrate total occupational and social impairment to warrant a 100 percent rating for the PTSD.
 
The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun, 22 Vet. App. at 115, aff'd Thun, 572 F.3d at 1366.

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level of occupational and social impairment attributable to the Veteran's symptoms.  The rating schedule fully contemplates all symptomatology and treatment associated with the PTSD.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

IV.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
In this case, the Veteran is service-connected for PTSD that is rated as 70 percent disabling for the entire appeal.  Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a).  

The Veteran has been unemployed for the entire appeal period.  In a March 2015 rating decision, the RO granted a TDIU effective February 20, 2015.  Therefore, the only issue before the Board is entitlement to a TDIU prior to February 20, 2015.

The evidence shows that the Veteran's PTSD precludes him from maintaining substantially gainful employment.  In August 2012, M.H., a VA nurse, wrote that the Veteran was socially isolated and that he depended upon his wife to ensure basic hygiene and other basic activities were completed.  Notably, the April 2013 VA examiner concluded that the Veteran's diagnoses caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The February 2015 VA examiner indicated that the Veteran's PTSD rendered him unable to handle new or complex social, recreational, or vocational situations.  The VA examiner indicated that he was dependent upon his familiar routine, and at times isolated himself from others outside of his home.

As explained above, the Board finds the opinions that the Veteran's symptoms from each mental diagnosis cannot be differentiated more probative than the opinion that they can.  At the very least, the evidence is in equipoise.  When the totality of the Veteran's symptomatology is considered it is apparent that his PTSD has rendered him unable to obtain and maintain substantially gainful employment. 

In sum, the Board finds that Veteran's service-connected PTSD has precluded him from obtaining substantially gainful employment for the entire appeal period.  Therefore, a grant of TDIU prior to February 20, 2015, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.



ORDER

Service connection for a mental health condition, not otherwise specified, to include anxiety and adjustment disorder, is dismissed. 

Service connection for depressive disorder, is dismissed. 

A 70 percent evaluation, but no higher, for PTSD is granted for the entire appeal period, subject to the regulations governing the payment of monetary benefits.

Entitlement to a TDIU prior to February 20, 2015, is granted. 


REMAND

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

I.  Atherosclerosis, Residuals of Stroke, Renal Insufficiency 

In May 2016, the Veteran's representative asserted that the Veteran's residuals of stroke and renal insufficiency were caused or aggravated by his already service-connected type II diabetes mellitus.  The representative also argued that the Veteran had ischemic heart disease that was caused by in-service exposure to herbicides.  The Board notes that the Veteran was afforded a VA heart examination in March 2011 and found that the Veteran did not have heart disease.  However, atherosclerosis (as the issue has been defined on appeal) is defined as "a common form of arteriosclerosis with formation of deposits of yellowish plaques (atheromas) containing cholesterol, lipoid material, and lipophages in the intima and inner media of large and medium-sized arteries." Dorland's Illustrated Medical Dictionary 174 (31st ed. 2007).  Private medical records dated in January 2008 reflect diagnoses of renal insufficiency, occlusion of the right posterior cerebral artery, and acute ischemic cerebrovascular accident.  The Veteran has not been afforded a VA examination to determine the relationship that these claimed disabilities have (if any) with his service-connected type II diabetes mellitus.  A VA examination and medical opinion are thus needed before these claims can be decided on the merits.

II.  Sleep Disorder

In March 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed sleep disorder.  He was diagnosed with obstructive sleep apnea.  The VA examiner found that it was less likely than not that the Veteran's sleep apnea was caused or aggravated by the service-connected type II diabetes mellitus.  The VA examiner did not explain why the service-connected type II diabetes mellitus did not aggravate the sleep apnea beyond its natural progression.  The opinion is inadequate with regard to aggravation.  The Veteran contends that his service-connected PTSD and diabetes aggravated his sleep apnea disorder.  A remand is necessary to obtain a VA addendum medical opinion to address the Veteran's contentions.

Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an examination to address the etiology of his claimed atherosclerosis.  The claims file should be made available to the examiner for review before the examination and the examiner must indicate that the claims file was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed atherosclerosis was caused by in-service herbicide exposure.

If the examiner finds that it is less likely than not that the Veteran's atherosclerosis was caused by in-service herbicide exposure, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed atherosclerosis is caused or aggravated beyond its natural progression by the Veteran's service-connected type II diabetes mellitus. 

The examiner must provide a complete rationale for all opinions provided.

3.  Schedule the Veteran for an examination to address the etiology of his claimed residuals of stroke.  The claims file should be made available to the examiner for review before the examination and the examiner must indicate that the claims file was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed residuals of stroke are caused or aggravated beyond its natural progression by the Veteran's service-connected type II diabetes mellitus. 

The examiner must provide a complete rationale for all opinions provided.

4.  Schedule the Veteran for an examination to address the etiology of his claimed renal insufficiency.  The claims file should be made available to the examiner for review before the examination and the examiner must indicate that the claims file was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed renal insufficiency is caused or aggravated beyond its natural progression by the Veteran's service-connected type II diabetes mellitus. 

The examiner must provide a complete rationale for all opinions provided.

5.  Refer the Veteran's VA claims file to the VA examiner who conducted the March 2012 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's currently diagnosed sleep apnea.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The VA examiner is asked to opine whether it is at least as likely as not that the Veteran's currently diagnosed sleep apnea was (1) caused by or (2) aggravated beyond its natural progression by his service-connected type II diabetes and/or PTSD?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains adverse to him, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


